329


OFFICE OF
            OF TEXAS
          You al60 mbmit the infomntlon   that     the hat
soholaatio oonau~ aham the imlapendeat dlntrlot      in qwa-
t&m to have only 185 aQhOla#tiO&

             Aooordlng to tha above quotcsd iafomatlon tha
ltolita Independent School iJiirtrfot  war formed uader the
~WOrrJ, tiW8 0: thi8 8tAt6 aad WAU not OrOatrd a, m %R-
4~peadsnt mhcml      UlaOrfot by aproial lo tof the Le,gSrla-
tun.      &tiol~ e76S fa applioablr   to lad~ondatt  sohool
diatriott4 a0 0reat9a and pmwitwo88 r0uMt
         “Alllnoorpontedd%atriota, having maoh
     reworthan one hw&drea and iiity8ohQlartfoa
     aoo&ing   to the latwt   OOWUB, ahall be govam-
     sd Zp the general admlnlatration of thdr la b o l8
     by the lawa whtohapply to -at      cl4hoot d.Satriotn;
     and all funda, of ruoh diwtoiot# &all bo kapt in
     the county dopo8itwlas   and paiQ out on order ef
     the trtt8t.w *pprovod by bho o~unt9 auparintind-
     em.*

          Fe are of the opinion that  tha aawmnent and Qol-
lootlon of tuae by l wh o 01 dietriot (looanot omo within
the tam *generalldalaiatration    of their whoalaw  ai wad
in Artlola 874%. aqua.    In *hia oonolwion *a are gro8tlr
infhenoti  by the depmtmontal   QQaatruQtlQa plaoed oa thir
question mop a loag period or yaarr b9the Attorney WW-
a2'r Dqartmeet and the JM,putmeut oS Eduoatlon.

            on April   28, 1980    atwt2 th0 8wi3ia*8tio0     or
Attoramy Oonual      C. tl. Our&n,    Aaoletant Attorney  Outoral
%.;O;.~@war wrote an oplaioa 60. 22l8 on fhls point, whioh
opinion wa s   lppxaved In ooafenaoe.       mm oplaion W88 88&roM-
ed -tx\ qI.s;oAnn%6 Webb Blmtoa, 8tate Suparinttadent of Pub110
Iastruotion    and red    la part as r0uwnt

              Wwe have your l&tar or the 16th lnat., an-
     oloring a oommunlaatlon from Yr. 55. Z!. FMll, At-
     toxney-at-Law, ktoav$lb, %X88, ianblob hs
     nicma the quertlon aa to whather acladapend*nt
     aohoal dietriot oantuinii@g le8a than QM hundred
     an4 flit9 aoholaatloa and harm      it8 cmn aaw8aw
     and OOlhOtQr of taxea le bound by %ha VelUtiOn
     plaora upon property thsrela gor rtato and OQunty
     p.wpowa, aad you raqwat tbo opWcm        ai bhlr De-
     partwatt     with nf@renotl theret&
BoJlonblo Cullrn 8. Vanoo,          P-e    S




     “In Avery vs. Owper, 180 3.W. 7%     th0 BUPN0
     court (cpinlon or chier Jwtioa Fhillipr) hold
     eat an lndepandent sobool dietriot havIn& an am-
     aessor an4 ooJ.leotor or Its awn oan aaaaa6 pmp-
     arty Car purpoaem ofaoh001 taxation at a *alUa-
     tion Other th~tr bh8t mutt r0r *tats and oounty
     pUrpQD*&

             “Th.     ap8olrso   qUWtiQU       don   preer0nt.d   1s:
          **Doria t&i* oaaa at-917 to Ustriots  or la**
     thaa arm hundred ana fifty   aaholamtloa?*
             ". . .
                                                                        .
             Wtth r o ep so to
                            t th el~a e88mM0i
                                            tp r o p -
     Ort7 tb0 10~7 and oolleotion at t8xO*, provUb
     ins )or tax atN baaa rlOot~On8 ati LasSas bond8
     oa tha faith 8& cr0dit of th*  alatrlot, the 1-s
     ralatirrgtolabepondrot  s0h00lal8trlota  gbvorn
     aad OOAtml 8hoclO indOPMdan$  Mhodl OQrpQm-
     tiQM 8 t bars 1~6 thka OM hIU&Ud arid rift7
     *&ol*st he 084

             *In    th8   oonstruotioa of ,8Ll oivll        ltatutal
     the orainar7 rignirioatfaa applirs to word* **x-
     oept worea or art or wards w~ootod   With a pr-
    tioular trade or aubjsot matter’.   nrt. SSOB 8.8.
    1911. The word ~aamlnX*tr8tioa1 aO0m     *t&o a00
    0r adainisterlng; direotioat tmnammntt gavua-
    moat or publio l r r a lrtlm
                              a ~ aondu0tl.w of an7
    ofr$oe or enpl0ym.n~. The Uentury    Motlonary k
    cy010p0as8, vol. 1, p. 77.

          -The tam *genual    admlnl~tra~fon Q? #*Ii
    80h001*' ~oe~na, therer0r0, th0 ma0maent    ma
    OQntX'Ol of tb   rohool syatei~ ah83 ti, tb. w
    ployment of bOaoher8, approve or vouchers, Oto.,
    -6   as to Such S&tiers %I& bdaQMdMt    SohOQl 00x-
    parat~aw OOAtAi~       10*o thOn oae hundN6 md
    arty mholaatios the lawn applleablo to eamcut
    aohool distriota   will ooatrol.

         *1f It h&d boon intended b$ the Lo&rtatum
    th8t the tam *gwmral adm%niat%atfon or t&air
    wh00ia* dioula oqwsr the ontlro   rida Of taxa-
    tian and wattam or riA4AOti, th8 tnta+eo* or uD
    :r&dependuAt aohool dlAtrlC+t,~~Vi~ lee* th8fIO-
f&mmaJls aUll@n 8. Yano** Pago 4



      ~uadred and flftJr aisholacMa8 would hero no
      nera power and authority PI) to auoh ratter8
      th a t
           th etr uutsc or f
                           a a 00mOn lhool dlstriot.
      .   .     l



                    “.   . . If   it   had boon irrtsndwd   to plaao
      8uoh          lndgnd4nt          8ohool dlatriot* 00 the ma0
      pl.aea with WIM EOl ~ohool dirtrlotu relatlto to
      taxation  and matter8 or fiaanae,  tho Legirla-
      tur8 utmld doubt1088 hare exprsured suoh intont
      I+9 lrrrguageclam and umlrtadahle.    . . .

                    -9   . .

            ?nlth.58   a mM o tio nX’Uul lt8to that th e .
      o o ntemp o r 8noando u8partlouhr oon8tauotion   0r
      a &aOuta by thou. uh8a       &it9 it is to ~9
      it intg effoot, though not.ab8olutely ooatroll-
      Jscr ir antlt1.d    togre8t   ~wolght by thr court.
     St@!& V8. Rullw    &&&Wlr, %09 8. W. 881. '&8
     rtour lnroln brpn888d   are in keqdng rlth tha
     ocmatruotlon heretofore &rea Artiolo 28S6 by
     the State Dopartwnt of lt4uo&tlon8nd by the
     irttonuy  04aora.l. In lbllotia No. 90 Vubllo
     SOoboaL &W8'  i88Wd b9 th6DOQ4Ft#iaMt  ai BdUW-
     tion in 1910 the r0u0*illd; MtutiM  will be
     found with reapoot to k-tialo &356r

                   plWi8iOn
                    "'Thil    8000 not da8tm;l tt&OaM-
     tODW9  Of’ th0 UIBdl bdOQ4lidMt     8&4X+1 dirtriOt
     with r88peot to nuwbor of member8 at their Bahool
     board8 and mmor      of taxatlan. 9*
           ‘th6~8bOVbqUOt#d OpiPiah wP8 OmrO8819 nf,md
t0 mod fdllWUI    in an Opinion dated Appril BP, 19S1, lddro8Wd
to Bono?ablo N.arrinSo~rloolr,Oounty                 Attorney, Yofferuon
hUntJ', 8Ud Wa8 WPittSll     by &8Si8tti$ PttOX-ZMk9hn.l’d   &Ott
0dIUB8.  Thi8 UOOOd      OQiniOn W88 U'tfttM dtbr    th. Legi8laturo
l'Wi88d the 8tatUta8 of th18 8t6ts In 1986, tlhlahnrl~lon
m8do no ohage  in nrtiale a?63, 8~~3~8, after it bad provlous-
1~ bow     OonBtrUed by the flrat opinion 8boro quoted.
                                                                                        333




           $&   18~8    relating     to   iab4pendan8   84hOtd   dietriots   baap:ite
           the faOt that the 8OhOl44tiO oomU4 ot the LolIt. Independ-
           .a$ Sohool airtrio ie 1488 than 160

                     In answer to your 8eeond oU48tiOLl we aall your
           .$tantIon to Article 2998 of the Fe~l~ad Civil Statutes,
           .a .mendaU In 1939, whiuh provide6 as follower

                        "Yhan a MjOrf.89 @ tb4 Board ti ?TU8t448           Of
                 an    Independent    Gletrlat prefer to have the tares
                of their DI8trio8 ae8ee8.d           and oolleoted by the
                 County kll4488or and Collector, or aollaoted only
                by the Cmmty Tar Colleotor, 8eme 8hall be 84aee-
                 sad end oollaoted by o&U County Oiflaerr and
                 turned   over to the %kO48Umr          or tha Iadepumnt
                &ho01      Ri8trIot COr whloti 8Uoh t.X.8 hre been
    7.,.        oolleatad.      Ths pXUp3rty Of 8uoh M8trIOt8 hsting
                 their tax.8 aa8e8ued Andy eolleoted'by the County
                Anee8~wr     sna Collector me9 be 884e8846 at a gmat-
                er rtdue ttrn that 868488ed for County and State
                puzpO8e8, and in rucb aase8 the County Tax Maa88or
                and Colleotor 8tell a.s6ei$ethe taxalvfor saId Di.-
                triat    011 64parrtt.   888.88SIellt blank8 fUrniShad by
                88lU DI8trIot and shall prepara.the rolls ror 88Id
                DirtriOt in aooor&ulOe         with the u8448Ment     v4lU48
    i           .whloh bavc bean aq~sllzed by a Bosrd OS Squellam-
                tion appointed by the Doard of Trustees ior that
                PUl-pOSS.    zr e4ld texae 4r4 4S44884d by a s94Ot..l
                A88e8sOr of the Ind,ependent          DI8triot -6 are ool-
                lected only by t&o County lkx Collcotor, the Courr-
                ty Ter Colleotor In such aa               8hall eocept th.
                roll8 prepared by the Specie1 A844880r and approved
                by the'ijoard of 7Netae8 sr provfdad In the pre-
                C4diAg Article: %%4n the County A88484Or a;d Col-
                lao.tor in required to a84018 end aolleot the tSXa8
                of IndepandontCahool fri8triotr he 8h.11 reopactiva-
                19 reoeive one psr oant (1%) ror ea8assIng, and
                one per cent !lCr)for 00114atIag 841114.”

                       i'ndar the 8uthorIty of the above quoted artiole If
           the 8&0@1 distriot       oh00444 tC bat4 it4 teX4e a88488.d md
           eOll4ttted  by th4 ooUn8y 88se88Qr e:sd oolleator the property
           ‘iIl the 8ohDol di8trict    ppJ9 be a8aeraad et a gre8ter value
           then the property la esae8sed gor State and oount9 parp0844.
           %I. bOBi.ie tN. whera tha dletrlatU848 it8 Own 48608BOr
i
                                                                 334



~Omrsblo    Oullea   B. Vexwe,   Pago 6




end ot3llaotor or It4 own as8esuor and the ocwitp oollsotor.
   alrll your 8ttantIon, however,to ttm fact that In a oa8a
!$~e
*here the tar08 em a804846d by the county tax a88e8sor    and
the propertyo? tba sob001 dietriot ha8 a greater   oeluetion
pkeaed on It than that for St8ta and county tar purpo8ee
it,$8 nacra8eary ror the 6ounty tax 88848sor to as8as8 the
taxer fox the 8ohcol di8tri0t on 4 8upaTata a8888~4nt blenk
end ha Wet  8Ubmit the eeme t0 8 bawd C+fequalIa8tIon for
@IO dirtriOt appointed by the bslrd Of tTU88448 jU4t 48 18
40na by e apeoiel dietrlot tu l88o8wr.

            pie truet Chid the foregoing     nlll be wrrioient
to adrisu   you lu thl8 imtter.

                                          Tour8 vary truly

                                   ArnRlss’I OliIaRAL OP”isxA5




               ATTORbTFi GEN-      OF T=S